DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are presented for examination.
Claim Suggestions
In claims 1-3 and 5, the structures are referred to as “[Chemical Formula 1]” for instance. It is suggested that all instances of the brackets be removed from the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because lines 16-17 recite the following: 
“… and the at least one hydroxy group is substituted for carbon at position 2:”. Substituted mean to put in place of. Thus this phrase is interpreted to mean that a hydroxy group is put in place of a carbon atom at C-2 of the ring. This is inconsistent because the ring Ar ring is phenyl or naphthyl.
Claim 5 is rejected because it is confusing. Lines 1-2 of the claim recite “[A]a method for diagnosing infection with Methicillin-Resistant Staphylococcus aureus 
The phrase at lines 6-8 “the dye compounds represented by Chemical Formula 2 to 10 are differently changed to each other by a change is magnesium concentration generated in the LAMP reaction process” is confusing. Does the assay change one compound to another? Does the phrase mean that there is a comparison among the different claimed compounds?
Claim 3 is rejected because it is a dependent claim that does not overcome the rejected claim from which it depends.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1 and recites the following compounds:

    PNG
    media_image1.png
    163
    281
    media_image1.png
    Greyscale
             and                     
    PNG
    media_image2.png
    163
    264
    media_image2.png
    Greyscale
. Both of these compounds are not consistent with the generic structure of Formula 1. They lack the structural feature of the required naphthyl ring. Therefore these two compounds are outside of the scope of claim 1. 
Claim 2 also recites the compound

    PNG
    media_image3.png
    231
    392
    media_image3.png
    Greyscale
because an amide on the naphthyl ring is outside of the scope of the substituents for R2 which are H, OH and NH2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
	Claims 1-4 are drawn to a kit which comprises a compound of Formula 1. The only component in the kit is the compound. Thus, in the absence of any other distinguishing features of a “kit” the kit is reasonably interpreted as a compound of Formulae 1-10..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Diehl et al. (Anal. Chem. (1960) 32(9): 1120; cited in the IDS), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
Diehl teaches the following compound: 
    PNG
    media_image4.png
    112
    252
    media_image4.png
    Greyscale

which meets the limitations of Formulae 1 and 1a where R1 is OH, R2 is amino; R3 is H, R4 is SO3H, R5 is H, R6 is SO3H. Ar is phenyl with a OH group at position 2 and R7 and R8 are H.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract), which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated  by Schutz et al. (GB 2202232 B), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
Schutz teaches the following compound:

    PNG
    media_image5.png
    215
    388
    media_image5.png
    Greyscale
which meets the structural limitations of Chemical Formulae 1 (claim 1) and 1a (claim 2) where R1 is OH, R2 is H; R3 and R4 are H, R5 is SO3H and R6 is H. Ar is phenyl with a OH group at position 2 and a nitro group and H for R7/R8.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract) which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated  by Katayama et al. (Bulletin Chem. Soc. Japan (1971) 44: 3040-3043), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
Katayama teaches 2-(o-hydroxy-m-sulfophenylazo)-1-hydroxy-naphthalene-3,6-disulfonic acid (compound II) which has the following structure:

    PNG
    media_image6.png
    257
    579
    media_image6.png
    Greyscale
which meets the limitations of claims 1 and 2 (structures 1 and 1a, respectively) where R1 is OH, R2 is H; R3 is H; R4 is SO3H, R5 is H and R6 is SO3H. Ar is phenyl with a OH group at position 2 and a SO3H group and H for R7/R8.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract), which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated  by Park et al. (KR 20180041883 A; published 4/25/2018), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
Park teaches azo dye compounds for detecting divalent magnesium ions with the naked eye (English abstract).
At pages 4-6 of the Korean publication, Park teaches compounds 3, 4, 5, 15 and 19 which corresponds to the compounds of Chemical Formulae 2, 3, 4, 7 and 9 of claim 3. The compound also meet the structural limitations of the generic Chemical Formulae 1 and 1a (claims 1 and 2, respectively). 
Compound 23: 

    PNG
    media_image7.png
    255
    492
    media_image7.png
    Greyscale

meets the limitations of where R1 is OH, R2 is NH2; R3 is H; R4 is SO3H, R5 is H and R6 is SO3H. Ar is naphthyl with a OH group at position 2 and a SO3H group and H for R7/R8.
Compound 24: 
    PNG
    media_image8.png
    231
    461
    media_image8.png
    Greyscale
 which meets the structural limitations of Chemical Formulae 1 (claim 1) and 1a (claim 2) where R1 is OH, R2 is H; R3 is H; R4 is NH2, R5 is H and R6 is SO3H. Ar is naphthyl with a OH group at position 2 and a SO3H group and H for R7/R8.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract), which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated  by The Registry File (10/5/2004), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
The Registry File of STN teaches the following compound:

    PNG
    media_image9.png
    257
    452
    media_image9.png
    Greyscale
Registry number: 757143-73-0, entered 10/5/2004 which meets the structural limitations of Chemical Formulae 1 (claim 1) and 1a (claim 2) where R1 is NH2, R2 is OH; R3 is H; R4 is H, R5 is H and R6 is SO3H. Ar is naphthyl with a OH group at position 2 and a SO3H group and H for R7/R8.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract), which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated  by The Registry File (11/26/2012), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
The Registry File of STN teaches the following compound:

    PNG
    media_image10.png
    420
    268
    media_image10.png
    Greyscale
Registry number: 1407097-18-0, entered 11/26/2012 which meets the structural limitations of Chemical Formulae 1 (claim 1) and 1a (claim 2) where R1 is OH, R2 is H; R3 is H; R4 is NH2, R5 is H and R6 is SO3H. Ar is naphthyl with a OH group at position 2 and a SO3H group and a nitro group for R7/R8.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract), which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated  by The Registry File (9/4/2004), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
The Registry File of STN teaches the following compound:

    PNG
    media_image11.png
    270
    362
    media_image11.png
    Greyscale
Registry number: 743387-63-5, entered 9/4/2004 which meets the structural limitations of Chemical Formulae 1 (claim 1) and 1a (claim 2) where R1 is OH, R2 is H; R3 is H; R4 is H, R6 is H and R5 is SO3H. Ar is aryl with a OH group at position 2 and a chloro atom and a nitro group for R7/R8.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract), which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz et al. (GB 2202232 B), as evidenced by Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140).
	Schulz teaches at claim 7 teaches azo compounds having an amino component and an azo coupling components selected from the following:

    PNG
    media_image12.png
    508
    1232
    media_image12.png
    Greyscale

The selection of the amine of formula 2 being 2-amino-4-nitrophenol and the coupling component being 1-hydroxynaphthalnene-4-sulfonic acid results in the claimed compound of Chemical Formula 2: 
    PNG
    media_image13.png
    121
    263
    media_image13.png
    Greyscale
of claim 3. The compound meets the structural limitations of Chemical Formulae 1 (claim 1) and 1a (claim 2) where R1 is OH, R2 is H; R3 is H; R4 is H, R6 is H and R5 is SO3H. Ar is aryl with a OH group at position 2 and a nitro group and hydrogen for R7/R8.
Regarding the selection of the amino group and the coupling component, this is a situation of obvious to try. Schutz teaches a finite number of amino and coupling components that can be linked to predictably form an azo dye. MPEP 2143 I E.
The reference is silent regarding the characteristics that MRSA is amplified by loop-mediated isotherm (claim 4) but meets the claimed limitations because Misawa et al. teach that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract) which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Misawa et al. (J. Infectious Chemotherap. (2007) 13:143-140) in view of Goto et al. (Biotechniques (2009) 46(3): 167-172; cited in the IDS) and Park et al. (KR 20180041883 A; published 4/25/2018).
Misawa teaches that LAMP has been used to identify MRSA isolates using the spa and mecA genes as targets to detect MRSA (abstract). The result was detected by a change in turbidity (page 135, right column, last paragraph).
Misawa does not teach that the LAMP result is detected by using a dye that detects changes in the magnesium concentration where the dye is that of compounds Chemical Formulae 2, 3, 4, 7 and 9.
Goto teaches the colorimetric detection of LAMP using the dye hydroxy naphthol blue (HNB). LAMP enables the synthesis of larger amounts of both DNA and a visible byproduct magnesium without thermal cycling. Goto reports on the use of HNB to detect the concentration of generated by the LAMP  reaction. HNB successfully detected the changes in the concentration of magnesium. Goto teaches that the use of HNB would be helpful for high-throughput DNA and RNA detection (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a MRSA infection by detecting the change in magnesium levels generated by the LAMP reaction process with the dye HNB. The ordinary artisan would have been motivated to do so because the use of the dye provides an efficient and reliable way to measure the LAMP reaction to detect MRSA. The ordinary artisan would have had a reasonable expectation that one could measure the LAMP reaction to identify a MRSA infection with the HNB dye because HNB detects changes in the magnesium concentration where LAMP causes an increase in the concentration of magnesium which indicates the presence of MRSA.
The disclosure by Park is discussed supra teaching the use of instant compounds of Chemical Formulae 2, 3, 4, 7 and 9 to detect the concentration of magnesium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify MRSA by detecting the change in magnesium levels generated by the LAMP reaction process with instant compounds of Chemical Formulae 2, 3, 4, 7 and 9. The ordinary artisan would have been motivated to do so because each compound (HNB taught by Goto and the compounds taught by Park) are known to have the same function, the detection of changes in the concentration of magnesium. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully use the compounds of Park to detect magnesium ions because Park successfully accomplishes this with instant of compounds of Chemical Formulae 2, 3, 4, 7 and 9.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653